DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recites the limitation "the remote camera" in line 4 and line 2 respectively.  There is insufficient antecedent basis for this limitation in the claim. The Examiner interprets the remote camera being the external camera recited in claim 3 and that it is a remote camera.
Claims 18-20 recites the limitation "the remote camera" in line 7, 9, line 3 and line 2 respectively.  There is insufficient antecedent basis for this limitation in the claim. The Examiner interprets the remote camera being the external camera recited in line 5 of claim 18 and that it is a remote camera.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (9,696,723).
For claims 1 and 12, Zeng discloses a system for assisting in aligning a vehicle for hitching with a trailer (Fig. 1, abstract), comprising:
a vehicle steering system (Col. 4, ln. 30-38);
a detection system outputting a signal including scene data of an area to a rear of the vehicle (Fig. 1, col. 3, ln. 36-50, col. 4, ln. 16-30, where the system provide the scene of the rear of the vehicle); and
a controller:
controlling the vehicle steering system to maneuver the vehicle according to an initial alignment maneuver that positions the vehicle relative to the trailer such that the trailer is within the area to the rear of the vehicle (Col. 3, ln. 12-35, where the controller control the vehicle according to initial alignment maneuver relative to the trailer);
receiving the scene data and identifying the trailer within the area to the rear of the vehicle; deriving a backing path to align a hitch ball mounted on the vehicle to a coupler of the trailer (Col. 4, ln. 1-30, where the scene data is received and the trailer within the detected area is identified, col. 6, ln. 27-46, where a backing path is derived to align and couple to the trailer); and
controlling the vehicle steering system to maneuver the vehicle including reversing along the backing path (Col. 2, ln. 31-51, col. 3, ln. 24-50, col. 6, ln. 6-46, where the vehicle is autonomously controlled and steered along the backing path).

For claim 2, Zeng discloses the initial alignment maneuver is derived using data that is obtained from one of an external source or memory associated with the controller (Col. 2, ln. 32-51, where the alignment maneuver is derived using data from the images of the scene taken by the external camera of the vehicle and template pattern associated with the memory of the control system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-5 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (9,696,723) and Singh et al. (US 2016/0152263).
For claim 3, Zeng discloses the initial alignment maneuver is derived using image data received from an external camera associated with the controller (Col. 2, ln. 32-51, where the alignment maneuver is derived using data from the images of the scene taken by the external camera of the vehicle and template pattern associated with the memory of the control system), but does not specifically disclose the external camera is in wireless communication with the controller. Singh in the same field of the art discloses the external camera is in wireless communication with the controller (Fig. 2, para. 101, 102). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Zeng to employ the external camera via wireless communication with the controller, taught by Singh in order to reduce the wirings in the vehicle and increase flexibility of the system.

For claim 4, Zeng discloses the initial alignment maneuver includes determining a preliminary trailer position using data received from the remote camera (Col. 2, ln. 32-51, where the alignment maneuver is derived using data from the images of the scene taken by the external camera of the vehicle and where the initial trailer position is identified), but does not specifically disclose including a wireless communication module communicatively connected with the controller, data received from the remote camera via the wireless communication module. Singh in the same field of the art discloses including a wireless communication module communicatively connected with the controller, data received from the remote camera via the wireless communication module (Fig. 2, para. 101, 102). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teaching of Zeng and Singh including a wireless communication module communicatively connected with the controller, data received from the remote camera via the wireless communication module with the same rationale above.

For claim 5, Zeng as modified, discloses the system of claim 4, wherein the initial alignment maneuver is further derived using location and heading data of the remote camera stored in memory associated with the controller (Fig. 1, col. 3, ln. 12-59, col. 4, ln. 1-13, where the initial alignment maneuver is derived using the positions and directions of the camera processed and stored in the memory associated with the controller of the vehicle relative to the trailer for performing the operations).

For claim 18, Zeng discloses a system for assisting in aligning a vehicle for hitching with a trailer (Fig. 1, abstract), comprising:
a vehicle steering system (Col. 4, ln. 30-38);
a detection system outputting a signal including scene data of an area to a rear of the vehicle (Fig. 1, col. 3, ln. 36-50, col. 4, ln. 16-30, where the system provide the scene of the rear of the vehicle); and
a controller:
receiving the image data from the camera (Fig. 1, col. 3, ln. 36-50);
controlling the vehicle steering system to maneuver the vehicle according to an initial alignment maneuver that positions the vehicle relative to the trailer such that the trailer is within the area to the rear of the vehicle (Col. 3, ln. 12-35, where the controller control the vehicle according to initial alignment maneuver relative to the trailer);
receiving the scene data and identifying the trailer within the area to the rear of the vehicle; deriving a backing path to align a hitch ball mounted on the vehicle to a coupler of the trailer (Col. 4, ln. 1-30, where the scene data is received and the trailer within the detected area is identified, col. 6, ln. 27-46, where a backing path is derived to align and couple to the trailer); and
controlling the vehicle steering system to maneuver the vehicle including reversing along the backing path (Col. 2, ln. 31-51, col. 3, ln. 24-50, col. 6, ln. 6-46, where the vehicle is autonomously controlled and steered along the backing path).
Zeng discloses the initial alignment maneuver is derived using image data received from an external camera associated with the controller (Col. 2, ln. 32-51, where the alignment maneuver is derived using data from the images of the scene taken by the external camera of the vehicle and template pattern associated with the memory of the control system), but does not specifically disclose the external camera is in wireless communication with the controller. Singh in the same field of the art discloses the external camera is in wireless communication with the controller (Fig. 2, para. 101, 102). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Zeng to employ the external camera via wireless communication with the controller, taught by Singh in order to reduce the wirings in the vehicle and increase flexibility of the system.

For claim 19, Zeng discloses the controller receives the image data from the remote camera (Col. 2, ln. 32-51, where the alignment maneuver is derived using data from the images of the scene taken by the external camera of the vehicle and where the initial trailer position is identified), but does not specifically disclose including a wireless communication module communicatively connected with the controller, data received from the remote camera via the wireless communication module. Singh in the same field of the art discloses including a wireless communication module communicatively connected with the controller, data received from the remote camera via the wireless communication module (Fig. 2, para. 101, 102). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teaching of Zeng and Singh including a wireless communication module communicatively connected with the controller, data received from the remote camera via the wireless communication module with the same rationale above.

For claim 20, Zeng as modified, discloses the system of claim 18, wherein the initial alignment maneuver is further derived using location and heading data of the remote camera stored in memory associated with the controller (Fig. 1, col. 3, ln. 12-59, col. 4, ln. 1-13, where the initial alignment maneuver is derived using the positions and directions of the camera processed and stored in the memory associated with the controller of the vehicle relative to the trailer for performing the operations).

Claim(s) 6, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (9,696,723), as applied to claims 1 and 12 above, and further in view of Panopoulos (US 2005/0131545).
For claims 6 and 13, Zeng does not disclose the initial alignment maneuver is determined by: retrieving a stored location of the trailer from memory; and comparing a position of the vehicle with the stored location of the trailer. Panopoulos in the same field of the art discloses retrieving a stored location of the trailer from memory; and comparing a position of the vehicle with the stored location of the trailer (Para. 0024, 0030, where the autonomous vehicle retrieve a stored location of the trailer from memory due to the fact that the autonomous vehicle would drop-off and leave the wagon/trailer at a location recorded by GPS and can go back where the wagon/trailer was left and re-dock with the wagon/trailer, is also performing the comparing function between the position of the vehicle and the location of the trailer). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Zeng to retrieving a stored location of the trailer from memory; and comparing a position of the vehicle with the stored location of the trailer, taught by Panopoulos to allow the vehicle system to track and monitor the locations and positions of various assets within the system.

For claims 7 and 14, Zeng does not disclose wherein a location of the trailer is stored in memory associated with the controller as the stored location of the trailer upon the controller detecting that the trailer is initially uncoupled from the vehicle. Panopoulos in the same field of the art discloses a location of the trailer is stored in memory associated with the controller as the stored location of the trailer upon the controller detecting that the trailer is initially uncoupled from the vehicle (Para. 0024, 0030, where when the autonomous vehicle undock and left/uncoupled the wagon/trailer, the location of the wagon/trailer is stored). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the invention of Zeng and Panopoulos for the same rationale in claim 6 above.

Claim(s) 8-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (9,696,723) as applied to claims 1 and 12 above, and further in view of Lavoie et al. (US 2014/0358417).
For claims 8 and 9, Zeng does not disclose the initial alignment maneuver is based on a predetermined maneuver stored in memory associated with the controller and wherein the predetermined maneuver is stored in memory during an alignment maneuver recording process wherein the controller tracks a user-controlled backing maneuver of the vehicle. Lavoie in the same field of the art discloses the initial alignment maneuver is based on a predetermined maneuver stored in memory associated with the controller and wherein the predetermined maneuver is stored in memory during an alignment maneuver recording process wherein the controller tracks a user-controlled backing maneuver of the vehicle (Para. 0053, where the maneuver of the vehicle performed by the user back of the vehicle is recorded and stored for future use). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Zeng to the predetermined maneuver is stored in memory during an alignment maneuver recording process wherein the controller tracks a user-controlled backing maneuver of the vehicle, taught by Lavoie in order to conveniently repeat the vehicle movements preferred or performed where the user familiar.

For claim 10, Zeng does not disclose the system of claim 9, further including a GPS module, wherein: the controller tracks the user-controlled backing maneuver using information received from the GPS module and a steering angle sensor included in the vehicle steering system. Lavoie in the same field of the art discloses the vehicle system including a GPS module, wherein: the controller tracks the user-controlled backing maneuver using information received from the GPS module and a steering angle sensor included in the vehicle steering system (Fig. 4, para. 0005, 0034, 0036, 0053, where GPS module and steering angle of the vehicle are tracked during the user control maneuver). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Zeng and Lavoie with the same rationale discussed above.

For claim 11, Zeng discloses the controller derives the initial alignment maneuver by automatically adjusting the maneuver according to the current position of the vehicle (Col. 2, ln. 32-45, col. 3, ln. 12-50, where the vehicle autonomously make adjustments for the maneuver), but does not specifically disclose the controller derives the initial alignment maneuver by adjusting the predetermined maneuver stored in memory according to a current detected position of the vehicle. Lavoie in the same field of the art discloses the controller derives the initial alignment maneuver by adjusting the predetermined maneuver stored in memory according to a current detected position of the vehicle (Para. 0052, 0053, where the path of the vehicle may automatically adjusted based on the position and environment surrounding the vehicle). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Zeng and Lavoie with the same rationale discussed above.

For claims 15, Zeng discloses the controller derives the initial alignment maneuver by automatically adjusting the maneuver according to the current position of the vehicle (Col. 2, ln. 32-45, col. 3, ln. 12-50, where the vehicle autonomously make adjustments for the maneuver), but does not specifically disclose the controller derives the initial alignment maneuver by adjusting the predetermined maneuver stored in memory according to a current detected position of the vehicle. Lavoie in the same field of the art discloses the controller derives the initial alignment maneuver by adjusting the predetermined maneuver stored in memory according to a current detected position of the vehicle (Para. 0052, 0053, where the path of the vehicle may automatically adjusted based on the position and environment surrounding the vehicle). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Zeng and Lavoie with the same rationale discussed above.

For claim 16, Zeng does not disclose the predetermined maneuver is stored in memory during an alignment maneuver recording process wherein the controller tracks a user-controlled backing maneuver of the vehicle. Lavoie in the same field of the art discloses the predetermined maneuver is stored in memory during an alignment maneuver recording process wherein the controller tracks a user-controlled backing maneuver of the vehicle (Para. 0053, where the maneuver of the vehicle performed by the user back of the vehicle is recorded and stored for future use). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Zeng to the predetermined maneuver is stored in memory during an alignment maneuver recording process wherein the controller tracks a user-controlled backing maneuver of the vehicle, taught by Lavoie in order to conveniently repeat the vehicle movements preferred or performed where the user familiar.

For claim 17, Zeng does not disclose the system of claim 16, further including a GPS module, wherein: the controller tracks the user-controlled backing maneuver using information received from the GPS module and a steering angle sensor included in the vehicle steering system. Lavoie in the same field of the art discloses the vehicle system including a GPS module, wherein: the controller tracks the user-controlled backing maneuver using information received from the GPS module and a steering angle sensor included in the vehicle steering system (Fig. 4, para. 0005, 0034, 0036, 0053, where GPS module and steering angle of the vehicle are tracked during the user control maneuver). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Zeng and Lavoie with the same rationale discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2016/0019497) Carvajal discloses a communication network having various sensors onboard and remote from vehicles, trailers, assets, etc. tracking and locating the locations of the assets and sharing the information to various systems including vehicle control system for performing transportation functions.
(US 2016/0050356) Nalepka et al. discloses vehicle control operations relate to trailers using information and data including image data from external sources.
(US 2020/0273133) Morris discloses monitoring and tracking trailers locations using remote cameras.
(US 2016/0068158) Elwart et al. discloses an auto parking system using plurality of parking profiles from various vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661